Case 8:18-cv-02001-JVS-JDE Document 333-16 Filed 09/03/21 Page 1 of 17 Page ID
                                  #:21715




                Exhibit M
         To Fletcher Declaration
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19  Page 1Page
                                                                of 162 ofPage
                                                                          17 ID
                                                                              Page ID
                                                                                #:1023
                                     #:21716



     1    Joseph R. Re (Bar No. 134479)          Amanda R. Washton (Bar No. 227541)
          joseph.re@knobbe.com                   a.washton@conklelaw.com
     2    Stephen C. Jensen (Bar No. 149894)     CONKLE, KREMER & ENGEL
          stephen.jensen@knobbe.com              Professional Law Corporation
     3    Irfan A. Lateef (Bar No. 204004)       3130 Wilshire Boulevard, Suite 500
          irfan.lateef@knobbe.com                Santa Monica, California 90403-2351
     4    Brian C. Claassen (Bar No. 253627)     Phone: (310) 998-9100
          brian.claassen@knobbe.com              Facsimile: (310) 998-9109
     5    KNOBBE, MARTENS, OLSON
            & BEAR, LLP                          Peter A. Gergely (Pro Hac Vice)
     6    2040 Main Street, Fourteenth Floor     PGergely@merchantgould.com
          Irvine, CA 92614                       Ryan J. Fletcher, (Pro Hac Vice)
     7    Telephone: (949)-760-0404              RFletcher@merchantgould.com
          Facsimile: (949)-760-9502              Andrew T. Pouzeshi, (Pro Hac Vice)
     8                                           APouzeshi@merchantgould.com
          Attorneys for Plaintiffs,              MERCHANT & GOULD, P.C.
     9    Masimo Corporation and                 1801 California St., Suite 3300
          Cercacor Laboratories, Inc.            Denver, CO 80202
    10                                           Telephone: (303) 357-1651
                                                 Facsimile: (612) 332-9081
    11
                                                 Paige S. Stradley
    12                                           PStradley@merchantgould.com
                                                 MERCHANT & GOULD, P.C.
    13                                           80 South 8th Street
                                                 Minneapolis, MN 55402
    14                                           Telephone: (612) 332-5300
                                                 Facsimile: (612) 332-9081
    15
                                                 Attorneys for Defendants,
    16                                           True Wearables, Inc. and
                                                 Marcelo Lamego
    17
                       IN THE UNITED STATES DISTRICT COURT
    18
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    19
                                    SOUTHERN DIVISION
    20
          MASIMO CORPORATION, a Delaware             )   Civil Action No. 8:18-cv-02001-
    21    corporation, and CERCACOR                  )   JVS-JDE
          LABORATORIES, INC., a Delaware             )
    22    corporation,
                                                     )   JOINT CLAIM CONSTRUCTION
    23                                               )   AND PREHEARING STATEMENT
                      Plaintiffs,                        PURSUANT TO PATENT LOCAL
                                                     )   RULE 4-3
    24                                               )
                v.
    25                                               )
          TRUE WEARABLES, INC., a California         )
    26    corporation, and MARCELO LAMEGO,           )
          an individual.                             )
    27                                               )
                      Defendants.                    )
    28
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19  Page 2Page
                                                                of 163 ofPage
                                                                          17 ID
                                                                              Page ID
                                                                                #:1024
                                     #:21717



     1         Pursuant to Judge Selna’s July 1, 2019 Order Amending the Scheduling
     2   Order (Dkt. No. 45) and Patent Local Rule 4-3, Plaintiffs and Counterdefendants
     3   Masimo Corporation (“Masimo”) and Cercacor Laboratories, Inc. (“Cercacor”)
     4   (collectively, “Plaintiffs”) and Defendants and Counterclaimants True
     5   Wearables, Inc. and Marcelo Lamego (collectively, “Defendants”) hereby
     6   provide their Joint Claim Construction and Prehearing Statement.
     7                a.     The Construction of Terms on Which the Parties Agree
     8                       (P.L.R. 4-3(a))
     9         The parties have agreed upon the constructions of the following terms of
    10   the asserted claims.
    11
                 Claim Term/Phrase                       Agreed Construction
    12
           “attenuated”
    13
           (’966 Patent: Claim 1)
    14     (’866 Patent: Claim 10)             Reduced
    15     (’564 Patent: Claim 3)
           (’847 Patent: Claims 2, 4)
    16
           “select”
    17     (’966 Patent: Claim 10)             Plain and ordinary meaning
    18     (’847 Patent: Claim 2)
    19     “drive signal”
                                               Plain and ordinary meaning
           (’866 Patent: Claim 10)
    20
           “determining,”
    21     “determined,”
    22     “determine”                         Plain and ordinary meaning
           (’564 Patent: Claims 1, 2, 3)
    23
           (’847 Patent: Claims 1, 2, 3)
    24      “statistical analysis”
                                               Plain and ordinary meaning
    25     (’847 Patent: Claims 1, 4)
    26     “active”
                                               Plain and ordinary meaning
           (’848 Patent: Claims 1, 8, 9, 18)
    27
    28
                                                -1-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19  Page 3Page
                                                                of 164 ofPage
                                                                          17 ID
                                                                              Page ID
                                                                                #:1025
                                     #:21718



     1           Claim Term/Phrase                       Agreed Construction
     2
           “rectangular planar shape”
     3                                         Rectangular shape
           (’848 Patent: Claims 3, 12, 21)
     4     “single integral component”
                                               Plain and ordinary meaning (one piece)
           (’848 Patent: Claim 15)
     5
     6
     7                  b.   Proposed Constructions of Disputed Terms (P.L.R. 4-3(b),

     8                       (c))

     9         The Parties’ proposed constructions of disputed terms are provided in the
    10   charts below. The Parties’ proposed constructions are also set forth in the
    11   accompanying Exhibit A along with the intrinsic and extrinsic evidence on which
    12   the parties intend to rely and summaries of any witness testimony related to the
    13   proposed claim constructions. The parties reserve the right to rely on anything in
    14   the intrinsic record at any time, whether or not specifically identified herein. The
    15   Parties reserve the right to rely on each other’s cited materials. Where a term has
    16   been defined elsewhere in the charts, the Parties reserve the right to rely on the
    17   previous definition for subsequent proposed constructions.
    18                              U.S. Patent No. 7,186,966
    19
          Claim Term,          Plaintiffs’ Proposed           Defendants’ Proposed
    20    Phrase or Clause     Construction                   Construction
    21
          “caregiver”          Preamble not limiting.     “a third party care
    22                                                    provider” – preamble is
          (Claim 1)            Plain and ordinary meaning limiting
    23                         (a person who provides
    24                         care)

    25    “amount of use”      Plain and ordinary meaning “amount of time of use”
    26    (Claim 1, 15)
    27
    28
                                                 -2-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19  Page 4Page
                                                                of 165 ofPage
                                                                          17 ID
                                                                              Page ID
                                                                                #:1026
                                     #:21719



     1                               U.S. Patent No. 7,186,966
     2
          Claim Term,           Plaintiffs’ Proposed          Defendants’ Proposed
     3    Phrase or Clause      Construction                  Construction
     4
          “patient monitor”     Plain and ordinary meaning “an oximeter”
     5
          (Claim 4)             (output displaying
     6                          physiological information)
     7
          “medical product” Plain and ordinary meaning “medical device intended
     8                                                 for use in the diagnosis of
          (Claim 15)                                   disease or other conditions”
     9
    10
    11
    12                               U.S. Patent No. 7,295,866
    13       Claim Term,           Plaintiffs’ Proposed          Defendants’ Proposed
    14    Phrase or Clause             Construction                  Construction
    15    “first duty cycle”;   Plain and ordinary meaning “first percentage of time of
    16    “first power          (see below for “duty       operation” of the drive
          consumption”          cycle”)                    signal corresponding to a
    17                                                     “first level of power used
          (Claims 10, 11)                                  that is greater than zero”
    18
    19    “second duty          Plain and ordinary meaning “second percentage of time
          cycle”; “second       (see below for “duty       of operation” of the drive
    20
          power                 cycle”)                    signal corresponding to a
    21    consumption”                                     “second level of power
                                                           used that is greater than
    22    (Claims 10, 12)                                  zero”
    23
          “duty cycle”          the on time relative to the   “percentage of time of
    24                          off time                      operation”
          (Claim 10)
    25
    26
    27
    28
                                                 -3-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19  Page 5Page
                                                                of 166 ofPage
                                                                          17 ID
                                                                              Page ID
                                                                                #:1027
                                     #:21720



     1                              U.S. Patent No. 8,886,271
     2
          Claim Term,          Plaintiffs’ Proposed           Defendants’ Proposed
     3    Phrase or Clause     Construction                   Construction
     4
          “an opaque           “a portion attachable to the   “an opaque portion
     5    portion attachable   sensor that blocks a range     attachable to the sensor and
          to the sensor and    of wavelengths of light to     designed to block readings
     6
          configured to        prevent measurements”          by the monitored sensor”
     7    block readings by
          the sensor”
     8
     9    (Claim 1)
    10    “protrudes from      Plain and ordinary meaning “extends from a point
          the sensor”          (extends beyond the        originating proximate to the
    11
                               sensor)                    detector or emitter to a
    12    (Claims 1, 10)                                  point past the sensor”
    13    “the sensor cover    Plain and ordinary meaning “the sensor cover blocking
    14    blocking readings    (does not permit a range of readings by the monitored
          by the sensor”       wavelengths of light used   sensor”
    15                         by the sensor)
    16    (Claim 1)

    17    “the sensor cover    Plain and ordinary meaning     “the sensor cover is
          is configured to     (does not permit a range of    designed to prevent the
    18    prevent the          wavelengths of light used      detector from receiving
    19    detector from        by the detector when the       light when the monitored
          receiving light      sensor is on)                  sensor is active”
    20    when the sensor is
    21    active”
    22    (Claim 1)
    23
    24
    25
    26
    27
    28
                                                -4-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19  Page 6Page
                                                                of 167 ofPage
                                                                          17 ID
                                                                              Page ID
                                                                                #:1028
                                     #:21721



     1                               U.S. Patent No. 8,886,271
     2
          Claim Term,           Plaintiffs’ Proposed           Defendants’ Proposed
     3    Phrase or Clause      Construction                   Construction
     4
          “blocking, with       Plain and ordinary meaning “blocking, with the sensor
     5    the sensor cover,                                cover, the light from the
          the light from the                               one or more emitters from
     6
          one or more                                      being received by the
     7    emitters from                                    detector of the monitored
          being received by                                sensor”
     8
          the detector of the
     9    sensor”
    10    (Claim 6)
    11
          “the opaque           a portion that blocks a        “the light blocking portion
    12    portion is            certain range of               is designed to block
    13    configured to         wavelengths of light other     detectable light originating
          block ambient         than from the emitter to       from sources other than the
    14    light from a          prevent measurements           emitter”
    15    surrounding area”

    16    (Claims 8, 17)
    17    “an opaque            portion attachable to the      “a light-blocking portion
    18    portion attachable    sensor that blocks a certain   attachable to the sensor and
          to the sensor and     range of wavelengths from      designed to block optical
    19    configured to         at least one emitter from      readings by the monitored
    20    block optical         reaching the detector          sensor”
          readings by the
    21    sensor”
    22    (Claim 10)
    23
    24
    25
    26
    27
    28
                                                 -5-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19  Page 7Page
                                                                of 168 ofPage
                                                                          17 ID
                                                                              Page ID
                                                                                #:1029
                                     #:21722



     1                             U.S. Patent No. 8,886,271
     2
          Claim Term,          Plaintiffs’ Proposed        Defendants’ Proposed
     3    Phrase or Clause     Construction                Construction
     4
          “opaque portion is   blocks a certain range of   “light-blocking portion is
     5    configured to        wavelengths from at least   designed to prevent the
          prevent the          one emitter from reaching   detector from receiving
     6
          detector from        the detector when the       light during monitored
     7    receiving light      sensor is turned on         sensor activation ”
          during sensor
     8
          activation”
     9
          (Claim 10)
    10
          “the sensor cover    Plain and ordinary meaning “the sensor cover is
    11
          is configured to                                designed to block the light
    12    block the light                                 from the one or more
    13    from the one or                                 emitters from being
          more emitters                                   received by the monitored
    14    from being                                      detector”
    15    received by the
          detector”
    16
          (Claim 15)
    17
    18    “an opaque           blocks a certain range of   “a light-blocking portion
          portion attachable   wavelengths from at least   attachable to the sensor and
    19    to the sensor and    one emitter from reaching   designed to block optical
    20    configured to        the detector when the       readings by the monitored
          block optical        sensor is turned on         sensor”
    21    readings by the
    22    sensor”

    23    (Claim 10)
    24
    25
    26
    27
    28
                                               -6-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19  Page 8Page
                                                                of 169 ofPage
                                                                          17 ID
                                                                              Page ID
                                                                                #:1030
                                     #:21723



     1                             U.S. Patent No. 8,983,564
     2
          Claim Term,         Plaintiffs’ Proposed         Defendants’ Proposed
     3    Phrase or Clause    Construction                 Construction
     4
          “Perfusion”         The volume of blood per      Plain and ordinary
     5                        unit volume of tissue        meaning; or “the passage of
          (Claims 1, 3)                                    blood through an organ or
     6
                                                           tissue”
     7
          “Pleth”             An abbreviation for          An abbreviation for
     8                        plethysmograph: a signal     plethysmograph
     9    (Claim 1)           representing the change in
                              volume of arterial blood
    10                        with each pulse beat
    11
          “at least two       Plain and ordinary meaning “at least two different
    12    different                                      calculation procedures”
    13    calculation
          techniques”
    14
          (Claim 1)
    15
    16    “selecting the      Plain and ordinary meaning “selecting the lowest
          lowest indication                              perfusion index number”
    17    of perfusion
    18    index”

    19    (Claim 1)
    20    “a first            Plain and ordinary meaning “a first calculation
    21    calculation         (one calculation technique) procedure”
          technique”
    22
          (Claims 2, 3)
    23
    24    “a second           Plain and ordinary meaning “a second calculation
          calculation         (a calculation technique   procedure”
    25    technique”          different the first
    26                        calculation technique)
          (Claims 2, 3)
    27
    28
                                               -7-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50
                                      333-16
                                         Filed Filed 09/03/21
                                               10/18/19   Page Page  10 of
                                                               9 of 16     17 ID
                                                                        Page   Page  ID
                                                                                 #:1031
                                     #:21724



     1                             U.S. Patent No. 8,983,564
     2
          Claim Term,          Plaintiffs’ Proposed         Defendants’ Proposed
     3    Phrase or Clause     Construction                 Construction
     4
          “choosing the        Plain and ordinary meaning “choosing the calculation
     5    calculation                                     procedure that will result in
          technique that                                  the lowest perfusion index
     6
          will result in the                              value”
     7    lowest perfusion
          index value”
     8
     9    (Claim 2)
    10    “select the          Plain and ordinary meaning “select the calculator which
          calculator which                                calculates the lowest
    11
          calculates the                                  perfusion index number”
    12    lowest indication
    13    of perfusion
          index”
    14
          (Claim 3)
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                               -8-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19       Page
                                                         Page 10    11 ofPage
                                                                 of 16    17 ID
                                                                              Page ID
                                                                                #:1032
                                     #:21725



     1                              U.S. Patent No. 10,194,847
     2
           Claim Term,          Plaintiffs’ Proposed        Defendants’ Proposed
     3     Phrase or Clause     Construction                Construction
     4
           “at least two        Plain and ordinary meaning “at least two different
     5     different                                       calculation procedures”
           calculation
     6
           techniques”
     7
           (Claim 1)
     8
           “Statistically       Statistical analysis        Indefinite
     9
           analysis”
    10
           (Claim 1)
    11
    12     “a first             Plain and ordinary meaning “a first calculation
           calculation          (one calculation technique) procedure”
    13     technique”
    14     (Claim 2)
    15
           “a second            Plain and ordinary meaning “a second calculation
    16     calculation          (a calculation technique   procedure”
    17     technique”           different the first
                                calculation technique)
    18     (Claim 2)
    19     “select the lowest   Plain and ordinary meaning “select the lowest perfusion
    20     indication of                                   index number”
           perfusion index”
    21
           (Claim 3)
    22
    23     “a first indication Plain and ordinary meaning “a first numerical value of
           of amplitude data” (one indication of          amplitude data”
    24                         amplitude data)
           (Claim 4)
    25
    26
    27
    28
                                                  -9-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19       Page
                                                         Page 11    12 ofPage
                                                                 of 16    17 ID
                                                                              Page ID
                                                                                #:1033
                                     #:21726



     1                               U.S. Patent No. 10,194,847
     2
           Claim Term,           Plaintiffs’ Proposed         Defendants’ Proposed
     3     Phrase or Clause      Construction                 Construction
     4
           “a second             Plain and ordinary meaning “a second numerical value
     5     indication of         (an indication of amplitude of amplitude data”
           amplitude data”       data different from the first
     6
                                 indication)
     7     (Claim 4)

     8     “selecting a          Plain and ordinary meaning “selecting a lowest
           lowest indication                                calculated value of
     9
           of amplitude from                                amplitude from the first
    10     the first and                                    and second calculated
           second                                           values”
    11
           indications”
    12
           (Claim 4)
    13
    14     “Perfusion”           The volume of blood per      Plain and ordinary
                                 unit volume of tissue        meaning; or “the passage of
    15     (Claims 1, 2, 3, 4)                                blood through an organ or
    16                                                        tissue”

    17     “Pleth”               An abbreviation for          An abbreviation for
                                 plethysmograph: a signal     plethysmograph
    18                           representing the change in
           (Claim 1)
    19                           volume of arterial blood
                                 with each pulse beat
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 -10-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19       Page
                                                         Page 12    13 ofPage
                                                                 of 16    17 ID
                                                                              Page ID
                                                                                #:1034
                                     #:21727



     1                              U.S. Patent No. 10,194,848
     2
           Claim Term,          Plaintiffs’ Proposed          Defendants’ Proposed
     3     Phrase or Clause     Construction                  Construction
     4
           “protrudes from    Plain and ordinary meaning “extends from a point
     5     the pulse oximeter (extends beyond the pulse originating proximate to the
           sensor”            oximeter sensor)           pulse oximeter emitter or
     6
                                                         detector to past the pulse
     7     (Claims 1, 19)                                oximeter sensor”
     8     “blocks at least a   prevents a certain range of   “blocks some wavelengths
     9     portion of light     wavelengths from the one      of light generated by the
           from the one or      or more emitters from         one or more emitters and
    10     more emitters        being received by the         capable of being detected
    11     from being           detector                      by the monitored detector”
           received by the
    12     detector”
    13
           (Claims 1, 8)
    14
           “blocks at least a   prevents a certain range of   “blocks at least a portion of
    15     portion of ambient   wavelengths from the one      light originating from
    16     light from a         or more emitters from         sources other than the
           surrounding area     being received by the         emitter from being received
    17     from being           detector                      by the monitored detector”
    18     received by the
           detector”
    19
    20     (Claims 5, 14, 23)

    21     “the sensor cover    sensor cover reduces          “the sensor cover reduces
           reduces false        unintended readings (or       false readings by the
    22
           readings by the      inaccurate readings) before   monitored pulse oximeter
    23     pulse oximeter       use                           until the monitored pulse
           sensor until the                                   oximeter is in use”
    24
           pulse oximeter
    25     sensor is in use”
    26     (Claims 6, 16, 27)
    27
    28
                                                -11-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19       Page
                                                         Page 13    14 ofPage
                                                                 of 16    17 ID
                                                                              Page ID
                                                                                #:1035
                                     #:21728



     1                               U.S. Patent No. 10,194,848
     2
           Claim Term,           Plaintiffs’ Proposed          Defendants’ Proposed
     3     Phrase or Clause      Construction                  Construction
     4
           “blocks at least a    prevents a certain range of   “blocks some wavelengths
     5     portion of light      wavelengths from the one      of light generated by the
           from the one or       or more emitters from         one or more emitters and
     6
           more emitters of      being received by the         detectable by a detector of
     7     the pulse oximeter    detector                      the monitored pulse
           sensor from being                                   oximeter sensor”
     8
           received by a
     9     detector of the
           pulse oximeter
    10
           sensor”
    11
           (Claim 9)
    12
    13     “a protruding         Plain and ordinary meaning    “a portion extending from a
           portion that          (a portion that extends       point originating proximate
    14     protrudes from the    beyond the pulse oximeter     to the pulse oximeter
    15     pulse oximeter        sensor)                       emitter or detector to a
           sensor”                                             point past the pulse
    16                                                         oximeter sensor”
           (Claim 9)
    17
    18     “blocking, with       prevents a certain range of   “blocking, with the sensor
           the sensor cover,     wavelengths from the one      cover, some wavelengths of
    19     at least a portion    or more emitters from         light generated by the one
    20     of the light from     being received by the         or more emitters and
           the one or more       detector                      capable of being detected
    21     emitters from                                       by the monitored detector”
    22     being received by
           the detector”
    23
           (Claim 26)
    24
    25     “at least partially   blocks a certain range of     “at least partially light-
           opaque”               wavelengths of light          blocking”
    26
           (Claim 1)
    27
    28
                                                 -12-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19       Page
                                                         Page 14    15 ofPage
                                                                 of 16    17 ID
                                                                              Page ID
                                                                                #:1036
                                     #:21729



     1                                 U.S. Patent No. 10,194,848
     2
           Claim Term,             Plaintiffs’ Proposed           Defendants’ Proposed
     3     Phrase or Clause        Construction                   Construction
     4
           “false readings”        unintended readings or         “false monitored readings”
     5                             inaccurate readings
           (Claim 6, 16, 27)
     6
           “partially or fully     Partially or fully blocking a “partially or fully light-
     7
           opaque”                 certain range of              blocking”
     8                             wavelengths of light
           (Claim 17, 28)
     9
    10
                        c.       Identification of the Terms Whose Construction Will Be
    11
                                 Most Significant to the Case Up to a Maximum of 10 (Pat.
    12
                                 L.R. 4-3(c))
    13
    14          The parties agree that the constructions of the ten terms below will be the

    15   most significant to this case.         Plaintiffs and/or Defendants believe that the

    16   construction of the terms marked with an asterisk (*) will be case or claim

    17   dispositive:

    18          (1)          “medical product” (’966 Patent)
    19          (2)          “amount of use”* (’966 Patent)
    20
                (3)          “an opaque portion attachable to the sensor and configured to
    21
                             block readings by the sensor”* (’271 Patent)
    22
    23          (4)          “sensor”/ “pulse oximeter sensor”* (’271 and ’848 Patents)

    24          (5)          “caregiver” (’966 Patent)
    25          (6)          “power consumption”* (’866 Patent)
    26
                (7)          “calculation technique(s)”* (’564 and ’847 Patents)
    27
    28          (8)          “selecting the lowest indication of perfusion index”* (’564 and

                                                    -13-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19       Page
                                                         Page 15    16 ofPage
                                                                 of 16    17 ID
                                                                              Page ID
                                                                                #:1037
                                     #:21730



     1                      ’847 Patents)
     2          (9)         “an opaque portion attachable to the sensor and configured to
     3                      block optical readings by the sensor”* (’271 Patent)
     4          (10)        “detector”* (’848 Patent)
     5
     6
     7                 d.      Anticipated Length of Time Necessary for the Claim

     8                         Construction Hearing (Pat. L.R. 4-3(d))

     9          The Court has scheduled a tutorial on December 14, 2019, as well as a
    10   Claim Construction Hearing on January 13, 2020. The Parties believe that they
    11   will each need about 90 minutes for the tutorial and 120 minutes for the hearing,
    12   subject to questions from the Court.
    13
                       e.      Whether Any Party Proposes to Call One or More
    14
                               Witnesses at the Claim Construction Hearing, and
    15
                               Summaries of Testimony (Pat. L.R. 4-3(e))
    16
    17          The parties have agreed that no witnesses will be called at the technology
    18   tutorial or Claim Construction Hearing.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  -14-
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document50333-16  Filed 09/03/21
                                         Filed 10/18/19       Page
                                                         Page 16    17 ofPage
                                                                 of 16    17 ID
                                                                              Page ID
                                                                                #:1038
                                     #:21731



     1          The parties reserve the right to modify, supplement, or amend the statement
     2   set forth above to help accomplish the purposes articulated in P.L.R. 4-3.
     3
     4   IT IS SO STIPULATED,
     5
                                        Respectfully submitted,
     6
                                        KNOBBE, MARTENS, OLSON & BEAR, LLP
     7
     8   Dated: October 18, 2019        By: /s/ Brian C. Claassen
                                              Brian C. Claassen
     9
                                             Attorneys for Plaintiffs,
    10                                       Masimo Corporation and
                                             Cercacor Laboratories, Inc.
    11
    12                                   CONKLE, KREMER & ENGEL
    13
    14    Dated: October 18, 2019        By: /s/ Amanda R. Washton
    15                                        Amanda R. Washton

    16                                        Attorneys for Defendants.
                                              True Wearables, Inc. and
    17                                        Marcelo Lamego

    18
    19
    20                              FILER’S ATTESTATION
    21          Pursuant to Local Rule 5-4.3.4 regarding signatures, I hereby attest that
    22   concurrence in the filing of this document has been obtained from all signatories
    23   above.
    24
    25   Dated: October 18, 2019         By: /s/ Brian C. Claassen
                                            Brian C. Claassen
    26
    27
    28
                                                -15-
